DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on  01/27/2021.  As directed by the amendment claims 1, 4-6 and 20 are amended. Claims 1-33 are currently pending.
EXAMINER’S AMENDMENT
Applicant’s representative Kevin McCormick was called for an interview on 03/18/2021 to discuss possible Examiner's amendments for independent claims 1 and 20 to add additional structural limitations from the current specification.
Applicant agreed with the suggested amendment. A copy of the amendment is attached with this office action for reference, the name of the attached file is: Examiner-amendment.pdf.

Allowable Subject Matter
Claims 1-33 are allowed.
The following is an examiner’s statement of reasons for allowance: the most pertinent prior art of record (US 2018/0026730 A1) by Aleksov et al. discloses a sensor module capable of measuring PPG signal, ECG signal and pulse oximetry, the module has a patch type housing which can be attached at different parts of the body including chest. Aleksov further discloses, the patch has a substrate that includes an electronics section comprising a heater circuitry and a temperature sensor. The patch also has an optical system that includes a LED and a light detector, the substrate is optically transparent to allow light to be incident on the skin, the sensor section also have one or more ECG electrodes for collecting ECG data. The sensor has a control block which includes a processor that is in electrical contact with the heating element and temperature detector and controls the heating circuitry. 
Another prior art of record (US 2019/0133516 A1) by Banet et al. teaches a body worn biometric sensor for measuring and analyzing ECG, PPG waveforms, that uses LEDs for emitting lights in red and infrared wavelength towards the patient’s chest  for capturing PPG waveform and measuring SpO2 from that waveform. A processor within the sensor processes the ECG waveform to determine a first fiducial point and identify a second fiducial points from PPG waveforms determined by feature-detecting 
Aleksov or Banet does not disclose or suggest a closed-loop temperature controller comprised within the module and in electrical contact with the heating element and the temperature sensor. However, an NPL by Mendelson et al. discloses a method and system of non-invasively measuring pulse oximetry using photoplethysmography, wherein a heating element is used to heat the skin contact region for capturing PPG signal. Mendelson further teaches a temperature controller interfaced with the pulse oximetry sensor and the heating element for controlling the heater temperature.
Aleksov, Banet or Mendelson does not disclose or suggest the sensor module is comprised of a primary housing which is configured to rest entirely on the middle of the patient’s chest, and a secondary housing which is disposed adjacent to a shoulder of the patient, wherein the primary housing and the secondary housing are coupled via a flexible wire. They also do not disclose or suggest, the primary housing has a right and a left sections which are separated by a rubber gasket, and the secondary housing includes a pair of wings, each of them encloses an electrode lead.
Another prior art of record (US 2008/0114220 A1) by Banet et al. discloses a sensor assembly with two separate housings, which goes on two sides of a patient’s chest. However those two housings are not coupled with each other using a flexible cable, and the system uses an external controller assembly which receives signals acquired by the sensors equipped on the two housing using through two cables. That system also do not have any heating element, temperature sensor or a controller to heat up the skin contact area.

For those reasons, the claims are deem to be allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 2018/0303434 A1) SELVARAJ discloses a wearable sensor device including a patch form factor applied on a user's chest, the device optical sensors for measuring PPG signal, and electrodes for sensing ECG signals. 
(US 2017/0273574 A1) Wu et al. discloses a device with torso-worn module for physiological measuring, the device configured to measure PPG, ECG signals and SpO2 level.
 (US 2017/0056682 A1) Kumar et al.
(US 2016/0317062 A1) Sterzer et al. discloses a wearable radiometer apparatus which is stretchable to fit on torso, the apparatus has two antennas that goes on two side of torso of a person.
(US 2009/0306485 A1) Bell discloses, a wearable modular electronic system that may be worn on the wrist, arm, waist, chest, head, and torso. The monitor has an upper clamshell and lower clamshell housing, where common data-bus interconnects 1attached the two sections. 
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117.  The examiner can normally be reached on Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792